Grice, Justice.
The plaintiff in error made a motion for new trial which contained only the usual general grounds. Upon a careful reading of the evidence, this court is of the opinion that it supported the verdict, and the judgment of the lower court refusing a new trial is affirmed.

Judgment affirmed.


All the Justices concur.

M. G. Hieles, for plaintiff in error.
M. J. Yeomans, attorney-general, J. Ralph Rosser, solicitor-general, Rllis G. Arnall, R. J. Glower, and J. Sante Crawford, contra.